DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s statement invoking the exception in 102(b)(c) is accepted. The Imaizumi reference is no longer prior art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12-14, 17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Furusawa (6371908) in view of Xie (2006/0173358)
 (Furusawa, Fig. 1, Col. 4, “video endoscopic apparatus”) comprising 
a processor, configured to perform detection of an anomaly candidate area from an endoscope image obtained by performing image pickup of an inside of a subject to obtain a detection result; and (Furusawa, Col. 11.19-40, “Next, the CPU38 generates a still image data indicating an image in which the ordinary color observation image and an image of the tumor part C determined on the basis of the intensity of the auto-fluorescent light are combined. In other words, the CPU38 specifies the pixels in the memory M1 which correspond to the pixels having luminance vale of "11111111" in the memory M2 and sets the color of the pixels thus specified to, for example, B (blue) in the memory M1 (S111). As a result, in the memory M1, there are generated the still image data of the fluorescent diagnosis image in which an area corresponding to the tumor part C (abnormal part) within the ordinary color observation images is indicated in blue.”)
generate a display image comprising a main area and a sub area smaller than the main area such that the endoscope image is arranged in the main area (Furusawa, Fig. 14), 
But does not expressly disclose “and an anomaly detection indicator indicating detection of the anomaly candidate area is arranged in the main area so as to be located in a periphery portion of the endoscope image in accordance with the detection result” 
Xie discloses “an anomaly detection indicator indicating detection of the anomaly candidate area is arranged in the main area so as to be located in a periphery portion of the endoscope image in accordance with the detection result”(Xie, #81, Fig. 7,9-11, “[0054] As shown in FIG. 7, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from an abnormal tissue, e.g., a cancer, which is a target region, the region emergence notification function 53 of the image processing apparatus 7 allows a region indication mark 81 to be displayed at a position adjacent to a fluorescence image 80 displayed on the monitor 8 and, thereby, the presence of the abnormal tissue, e.g., a cancer, is notified. At this time, the luminance of the region indication mark 81 is allowed to reflect the size of the abnormal tissue, e.g., a cancer.”, See also paragraphs 55 to 62)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the notification indicator of Xie with the system of Furusawa.
The suggestion/motivation for doing so would have been to alert the viewer in a very visible way.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Xie to obtain the invention as specified in claim 1.

	Furusawa in view of Xie discloses 2. (Original) The endoscope diagnosis support system according to claim 1, wherein the main area and the sub area can be sectionalized by a linear virtual line, (Furusawa, Fig. 14) and wherein the anomaly detection indicator is arranged in the periphery portion which is outside the endoscope image and which is an area inside the main area. (Xie, #81, Fig. 7,9-11, “[0054] As shown in FIG. 7, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from an abnormal tissue, e.g., a cancer, which is a target region, the region emergence notification function 53 of the image processing apparatus 7 allows a region indication mark 81 to be displayed at a position adjacent to a fluorescence image 80 displayed on the monitor 8 and, thereby, the presence of the abnormal tissue, e.g., a cancer, is notified. At this time, the luminance of the region indication mark 81 is allowed to reflect the size of the abnormal tissue, e.g., a cancer.”, Is located outside the endoscopic image)

Furusawa in view of Xie discloses 3. (Currently Amended) The endoscope diagnosis support system according to claim 2, wherein the endoscope image is a moving image(Furusawa, Fig. 14, “moving picture” {video}), wherein the processor is configured to arrange  a first detection position image in the sub area of the display image, and wherein the first detection position image indicates  a detection position of the anomaly candidate area detected from the endoscope image obtained by performing image pickup of the inside of the subject. (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue Note: Applicant’s disclosure maps this to both D1 & D2, but fails to define it.  )

Furusawa in view of Xie discloses 4. (Currently Amended) The endoscope diagnosis support system according to claim 3, wherein after the display image in which the anomaly detection indicator is arranged in the main area is generated, the processor is configured to arrange a second detection position image in the main area, and wherein the second detection position image indicates a position corresponding to the detection position of the anomaly candidate area detected from the endoscope image obtained by performing image pickup of the inside of the subject. (Furusawa, Fig. 14, Furusawa shows the display image and anomaly detection image in similar positions as Fig. 4-8  and shows the (second) detection position image (blue) on the anomaly.  Xie shows the anomaly detection indicator in the main area), 

 (Xie, #81, Fig. 7,9-11, “[0054] As shown in FIG. 7, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from an abnormal tissue, e.g., a cancer, which is a target region, the region emergence notification function 53 of the image processing apparatus 7 allows a region indication mark 81 to be displayed at a position adjacent to a fluorescence image 80 displayed on the monitor 8 and, thereby, the presence of the abnormal tissue, e.g., a cancer, is notified. At this time, the luminance of the region indication mark 81 is allowed to reflect the size of the abnormal tissue, e.g., a cancer.”, Is located outside the endoscopic image)


Furusawa in view of Xie discloses 8. (Currently Amended) The endoscope diagnosis support system according to claim 2, wherein the processor is configured to arrange  the anomaly detection indicator in four corners of the endoscope image arranged in the main area. (Xie, #90, Fig. 9-11, “[0058] Further, in the region emergence notification function 53, as shown in FIG. 9, a direction navigation display portion 90 is disposed in the perimeter portion of the fluorescence image 80 in addition to the region indication mark 81. In this case, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from the abnormal tissue, e.g., a cancer, a part of the direction navigation display portion 90 in the direction of the presence of the abnormal tissue, e.g., a cancer, is lit and, thereby, the notification is conducted.”, Is located outside the endoscopic image)

Furusawa in view of Xie discloses 9. (Currently Amended) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to generate the display image in a manner that the second detection position image is not arranged outside of the endoscope image  (Furusawa, Fig. 14, Furusawa shows the display image and anomaly detection image in similar positions as Fig. 4-8  and shows the (second) detection position image (blue) on the anomaly.  )

Furusawa in view of Xie discloses 12. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to switch the second detection position image arranged i in the main area to either a display state or a non-display state in accordance with an instruction signal indicating an instruction performed by a user. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 13. (Original) The endoscope diagnosis support system according to claim 12, wherein the instruction signal is outputted from at least any one of a foot switch, a keyboard, a tablet, a voice input apparatus, and a scope switch. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 14. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to: determine whether a predetermined display switching condition is satisfied; and processor switches the second detection position image in the main area to either a display state or a non-display state. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 17. (Original) The endoscope diagnosis support system according to claim 14, wherein the predetermined display switching condition is not an observation mode is a narrow band light observation mode.( Furusawa Col. 9 Lines 36-60, “This excitation light is transmitted to the distal end part of the video endoscope 11 through the light guide 20, then emitted from the emitting end face of the light guide 20, and irradiated onto the object while being diffused by the light distribution lens 21. As a result, auto-fluorescent light is emitted from the organismic organization of the windpipe as the object. At this time, the intensity of component of light within wavelength band of a green light included in the auto-fluorescent light emitted from a normal part of the organismic organization is higher than the intensity of a green light band component included in the auto-fluorescent light emitted from the tumor part C.”)

Claim 20-21 are rejected under similar grounds as claim 1

Furusawa in view of Xie discloses 22. (New) The endoscope diagnosis support system according to claim 3, wherein when the anomaly detection indicator is arranged in the main area and the first detection position image for indicating the detection position is arranged in the sub area, the processor is configured to generate the display image in which the first detection position image is not arranged in the main area. (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue, see also col 12, lines 16-26 with Fig. 14; Note; Furusawa discloses the option to show the tumor in blue in both the right and left image)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Horn (20070078335).
Furusawa in view of Xie discloses 10. (Original) The endoscope diagnosis support system according to claim 4, 
But does not expressly discloses “wherein the second detection position image arranged in the main area is a rectangular frame image.”
 (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area  of Furusawa with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 10.

Furusawa in view of Xie discloses 11. (Currently Amended) The endoscope diagnosis support system according to claim 4,
But does not expressly discloses “wherein the detection position image arranged in the main area is an arrow image”
Horn discloses “wherein the detection position image arranged in the main area is an arrow image” (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)

The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 11.

Furusawa in view of Xie discloses 19. (Original) The endoscope diagnosis support system according to claim 4, wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
But does not expressly discloses “wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area.”
Horn discloses “wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)” It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area  of Furusawa with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 19.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Kishima (2014/0296718).

Furusawa in view of Xie discloses 5. (Original) The endoscope diagnosis support system according to claim 2, But does not expressly disclose “wherein the processor is configured to arrange an enlarged image obtained by enlarging the anomaly candidate area in the sub area.”
Kishima discloses “wherein the processor is configured to arrange an enlarged image obtained by enlarging the anomaly candidate area in the sub area.” (Kishima, “[0059] The fluorescence navigation surgery system according to this embodiment is capable of enlarging an image of the area ROI in which the operator is interested by digital zooming in response to a user's request”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the enlarged tumor in the sub area with the same marking as shown by Kishima.

Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Kishima to obtain the invention as specified in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of UTSUNOMIYA(PGPUb 20170186200)
Furusawa in view of Xie discloses 6. (Original) The endoscope diagnosis support system according to claim 3, But does not disclose “wherein the anomaly detection image and the detection position image have a same color”
Utsunomiya discloses “wherein the anomaly detection image and the detection position image have a same color” (UTSUNOMIYA, “[0096] FIG. 5 is a schematic diagram illustrating a superimposed image and a parallel image when the same color is assigned to the same organ between the first medical image and the second medical image.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the tumor in the sub area with the same color marking  as in the main area as shown by Utsunomiya.
The suggestion/motivation for doing so would have been to be identified easier, since it is same color.

Therefore, it would have been obvious to combine Furusawa with Utsunomiya to obtain the invention as specified in claim 6.

Claim 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Design Choice.  
Furusawa in view of Xie discloses The endoscope diagnosis support system according to claim 14, But not expressly 
15. “a camera, wherein the predetermined display switching condition is whether or not an image of a user's eyes which is inputted from the camera indicates a predetermined movement”
16. a timer, wherein the processor can detect an anomaly type in the anomaly candidate area, the timer can measure a predetermined period of time according to the anomaly type after the anomaly candidate area is detected, and the predetermined display switching condition is whether or not the predetermined period of time elapses after the anomaly candidate area is detected.
18. wherein the processor performs detection of a predetermined treatment instrument from the endoscope image, and the predetermined display switching condition is whether or not the processor detects the predetermined treatment instrument.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the above switching schemes.   

Therefore, it would have been obvious to combine Furusawa in view of Xie in view of Horn as shown above to one of ordinary skill in this art to obtain the invention as specified in claims15-16, 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662